Exhibit 10.1

 

SEVENTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”), dated
as of January 20, 2015 (the “Effective Date”), is entered into by and among
VENOCO, INC. (the “Company”), and the undersigned lenders party to the Credit
Agreement defined below, and acknowledged by CITIBANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

INTRODUCTION

 

A.                                    This Amendment is in respect of that
certain Fifth Amended and Restated Credit Agreement, dated as of October 3,
2012, among the Company, the Guarantors from time to time parties thereto, the
several financial institutions from time to time parties thereto as Lenders, the
Administrative Agent, the Arranger, the Syndication Agent and the Documentation
Agent and the other Persons from time to time parties thereto (as amended,
supplemented, restated or otherwise modified, the “Credit Agreement”).

 

B.                                    In connection with that certain Waiver to
Credit Agreement dated effective as of December 31, 2014 by and among the
parties thereto, the Company has requested, among other things, (i) as of
December 31, 2014, a permanent waiver of the Company’s failure to comply with
Section 8.12(b) of the Credit Agreement, and (ii) modification of the covenants
and certain other provisions as specified below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

 

SECTION 1.                         Definitions.  Unless otherwise defined in
this Amendment, each capitalized term used in this Amendment has the meaning
assigned to such term in the Credit Agreement.

 

SECTION 2.                         Waivers.   As of December 31, 2014, the
undersigned Lenders hereby waive any Event of Default due to a breach of Section
8.12(b) and Section 8.12(d) of the Credit Agreement with respect to the fiscal
quarter ended December 31, 2014.  The express waiver set forth in this Section 2
is limited to the extent described herein and shall not be construed to be a
waiver of any of the other terms, provisions, covenants, warranties, Events of
Default or agreements contained in the Credit Agreement or in any of the other
Loan Documents. For the avoidance of doubt, the foregoing waiver is only a
waiver with respect to compliance with Section 8.12(b) and Section 8.12(d) of
the Credit Agreement with respect to the fiscal quarter ended December 31, 2014
and is not a waiver of any other provision of the Credit Agreement or any other
Loan Document.

 

SECTION 3.                         Amendments to Credit Agreement.  The Credit
Agreement is hereby amended as follows:

 

(a)                                                         The definition of
“Consolidated EBITDA” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety with the following:

 

““Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries on a consolidated basis for any fiscal period, without duplication,
(a) Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of ASC 718 and ASC 505-50 and other
non-cash items reducing Consolidated Net Income plus (c) Consolidated Interest
Expense plus (d) income tax expense plus (e) one-time expenses in an amount up
to but not exceeding $10,000,000 incurred in connection with the

 

1

--------------------------------------------------------------------------------


 

Merger and the financing of the Merger plus (f) non-cash expenses for any
employee stock ownership plan or stock appreciation rights plan plus (g)
restructuring costs, charges and expenses incurred during such period of four
consecutive fiscal quarters ending on the relevant date of calculation in an
amount up to but not exceeding $5,000,000,  minus (h) any non-cash items
increasing Consolidated Net Income, all determined in accordance with GAAP.  For
purposes of Section 8.12(c), Consolidated EBITDA shall be calculated to give pro
forma effect to Acquisitions and Dispositions as if such Acquisition(s) or
Disposition(s) had been consummated on the first day of the period of four
consecutive fiscal quarters ending on the relevant date of calculation.”

 

(b)                                                         The definition of
“Consolidated Interest Coverage Ratio” in Section 1.1 of the Credit Agreement is
hereby deleted.

 

(c)                                                          The definition of
“Consolidated Secured Debt Leverage Ratio” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety with the following:

 

““Consolidated Secured Debt Leverage Ratio” means the ratio of (a) the greater
of (i) the Borrowing Base or (ii) the Effective Amount, as each is in effect at
such time to (b) Consolidated EBITDA on an annualized basis determined by
multiplying the Consolidated EBITDA results for (1) the two consecutive fiscal
quarters ended March 31, 2015 times two, (2) the three consecutive fiscal
quarters ended June 30, 2015 divided by three times four, and (3) the commencing
with the fiscal quarter ended September 30, 2015 and thereafter, as at the last
day of any period of four consecutive fiscal quarters.”

 

(d)                                                         The definitions of
“Current Assets” and “Current Liabilities” in Section 1.1 of the Credit
Agreement are hereby deleted.

 

(e)                                                          The definition of
“Minimum Liquidity” is hereby added in alphabetical order in Section 1.1 of the
Credit Agreement:

 

““Minimum Liquidity” means, at all times, the sum of the Company’s and its
Restricted Subsidiaries (i) unrestricted cash, deposit account balances and Cash
Equivalents on such date plus (ii) the Available Borrowing Base on such date.”

 

(f)                                                           Section 7.1(a) of
the Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“(a)                           as soon as available, but in any event not later
than 90 days after the end of each fiscal year ending thereafter, a copy of the
annual audited consolidated balance sheet of the Company and its Restricted
Subsidiaries as at December 31, 2012 and as at the end of such year ending
thereafter, respectively, and the related consolidated statements of operations
and retained earnings, comprehensive income and cash flows for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year; the Company’s financial statements shall be accompanied by the
unqualified opinion (or, if qualified, of a non-material nature (e.g., FASB
changes of accounting principles) or material misrepresentation nature (for the
avoidance of doubt, a qualification indicative of a going concern, or a risk
thereof, is permissible)) and a copy of the management letter, if any, of Ernst
and Young LLP or other nationally recognized independent public accounting firm
(the “Independent Auditor”), which report shall state that such consolidated
financial statements present fairly in all material respects the consolidated
financial position of the Company and its Restricted Subsidiaries at the end of
such periods and

 

2

--------------------------------------------------------------------------------


 

the results of their operations and their cash flows for the periods indicated
in conformity with GAAP; and”

 

(g)                                                          The word “and” at
the end of Section 7.2(h) shall be deleted; the period at the end of Section
7.2(i) shall be replaced with a semicolon; and a new Section 7.2(j) and Section
7.2(k) shall be added immediately following the existing Section 7.1(i) of the
Credit Agreement as follows:

 

“(j)                              as soon as available, but in no event later
than 45 days after the end of each calendar month, a monthly financial reporting
package consisting of financial information of the Company that is routinely and
internally generated for management on a monthly basis, in a form substantially
similar to that attached hereto as an example in Schedule 7.2(j); and

 

(k)                                 as soon as available, but in no event later
than 15 days after the end of each calendar month, a monthly report of the
Company’s and its Restricted Subsidiaries unrestricted cash balance, deposit
account balance and Cash Equivalents as of the end of such month and a statement
with respect to compliance of the Minimum Liquidity test required pursuant to
Section 8.12(c) in the form attached hereto as Exhibit I.”

 

(h)                                                         Section 7.18 of the
Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“Section 7.18                       Derivative Contracts.  The Company and its
Restricted Subsidiaries shall enter into and maintain, at all times after the
Effective Date, Derivative Contracts with the purpose and effect of fixing or
setting a floor for prices on Projected Oil and Gas Production through 2015;
provided, that on the date on which any Reserve Report is delivered pursuant to
Section 7.2(c)(i) (as used in this Section 7.18, the “Determination Date”), such
Derivative Contracts shall cover a notional volume of at least seventy-five
percent (75%) of the total Projected Oil and Gas Production to be produced in
any month from the Proved Developed Producing Reserves reflected in such Reserve
Report.”

 

(i)                                                             Section 
8.12(b),  Section 8.12(c) and Section 8.12(d) of the Credit Agreement are hereby
amended and restated in their entirety with the following:

 

“(b)                           (Reserved).

 

(c)                                  Minimum Liquidity.   The Company shall not
permit its Minimum Liquidity at any time to be less than $10,000,000.

 

(d)                                 Consolidated Secured Debt Leverage Ratio.  
The Company shall not permit the ratio of Consolidated Secured Debt Leverage
Ratio to exceed, as of the last day of the fiscal quarter ending (i) March 31,
2015, 1.50 to 1.00, (ii) June 30, 2015, 1.60 to 1.00, (iii) September 30, 2015,
1.70 to 1.00, and (iv) on or after December 31, 2015, 1.85 to 1.00.”

 

(j)                                                            Section 8.9(a) of
the Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“(a)                           if (A) no Default or Event of Default (other than
a Default or Event of Default due to a breach of Section 8.12(c)) shall have
occurred and be continuing, (B) no such Restricted Payment shall cause or result
in a Default or Event of Default (other than a Default or Event of Default due
to a breach of Section 8.12(c)), (C) at the time any such Restricted Payment is
made by the Company, and giving pro forma effect to such Restricted Payment, (1)
the ratio of the

 

3

--------------------------------------------------------------------------------


 

Effective Amount to the Borrowing Base does not exceed .85 to 1.00 and (2) the
Company shall have Unused Availability of at least $40,000,000, (D) calculating
the financial covenant in Section 8.12(d) as if the proposed Restricted Payment
had been made on the last day of the most recently ended fiscal quarter, the
Company is in pro forma compliance with Section 8.12(d) hereof after giving
effect to such Restricted Payment, and (E) calculating the Consolidated Leverage
Ratio as if the proposed Restricted Payment had been made on the last day of the
most recently ended fiscal quarter, the Company is in pro forma compliance with
a Consolidated Leverage Ratio of less than (i) if for the fiscal quarter ending
March 31, 2014, 4.75 to 1.00, (ii) if for the fiscal quarter ending June 30,
2014, 4.50 to 1.00 and (iii) for any fiscal quarter ending on or after September
30, 2014, 4.00 to 1.00, then the Company may declare and pay regular Cash
Dividends that do not exceed, when aggregated with the dividends paid in the
fiscal quarter in which such dividend is paid and the prior three fiscal
quarters, $35,000,000, so long as such Cash Dividends are not used by Denver
Parent to make any distribution, dividend or return capital to its members,
partners or stockholders or make any distribution of assets in cash or in kind
to its members, partners or stockholders;”

 

(k)                                                         Section 11.4(b) of
the Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“(b)  pay or reimburse the (i) Administrative Agent within five Business Days
after demand (subject to Section 5.1(d)) for all costs and expenses (including
Attorney Costs) incurred by Administrative Agent in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or any other Loan Document (including, but not limited to,
the payment or reimbursement for expenses of a financial advisor selected by
Administrative Agent in its sole determination or collection or enforcement of
any Note through any legal proceedings) during the existence of a Default, and
(ii) Administrative Agent, any other Agent, the Issuing Lender and each Lender
within five Business Days after demand (subject to Section 5.1(d)) for all costs
and expenses (including Attorney Costs) incurred by each of them in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or any other Loan Document (including, but not
limited to, the payment or reimbursement for expenses of a financial advisor
selected by Administrative Agent in its sole determination or collection or
enforcement of any Note through any legal proceedings) during the existence of
an Event of Default or after acceleration of the Loans (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding).”

 

(l)                                                             A new Section
11.4(c) is hereby added immediately following the existing Section 11.4(b) of
the Credit Agreement as follows:

 

“(c)  pay or reimburse the Administrative Agent within five Business Days after
demand for all reasonable and documented costs and expenses incurred by
Administrative Agent for service of one financial advisor to the Administrative
Agent and the Lenders, taken as a whole, selected by Administrative Agent in its
sole determination.”

 

(m)                                                     A new Schedule 7.2(j) is
hereby added to the Credit Agreement in the form attached hereto as Schedule
7.2(j).

 

(n)                                                         Schedule A to
Exhibit C of the Credit Agreement is hereby deleted and the Schedule A to
Exhibit C attached hereto is substituted in its entirety in replacement thereof.

 

4

--------------------------------------------------------------------------------


 

(o)                                                         A new Exhibit I is
hereby added to the Credit Agreement in the form attached hereto as Exhibit I.

 

SECTION 4.                         Representations and Warranties, Etc. The
Company and each of the other Loan Parties represents and warrants to the
Administrative Agent, the Issuing Lender and the Lenders that as of the
Effective Date and after giving effect to the amendments and waivers in this
Amendment:

 

(a)                                                         each of the
representations and warranties by the Loan Parties contained in the Credit
Agreement and in the other Loan Documents are true and correct on and as of such
date in all material respects as though made as of the date hereof, except those
that by their terms relate solely as to an earlier date, in which event they
shall be true and correct in all material respects on and as of such earlier
date;

 

(b)                                                         the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite organizational action on the part of the Company and each other Loan
Party;

 

(c)                                                          the Credit
Agreement as amended hereby and each of the other Loan Documents constitute
valid and legally binding agreements enforceable against each Loan Party that is
a party thereto in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting creditors’ rights generally and by general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(d)                                                         no Default or Event
of Default exists under the Credit Agreement or any of the other Loan Documents;

 

(e)                                                          all of the
Subsidiaries of the Company are and have been Restricted Subsidiaries; and

 

(f)                                                           all of the
schedules to the Security Documents are true, correct and complete in all
material respects on the Effective Date other than schedules to the Mortgages to
the extent modified by releases signed by the Administrative Agent.

 

SECTION 5.                         Ratification.  The Company and each other
Loan Party hereby ratifies and confirms, as of the Effective Date and after
giving effect to this Amendment, (a) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, as such
covenants and agreements may be modified by this Amendment and the transactions
contemplated thereby and (b) all of the Obligations under the Credit Agreement
and the other Loan Documents.

 

SECTION 6.                         Effectiveness.  This Amendment shall become
effective as of the Effective Date when all of the conditions set forth in this
Section 6 have been satisfied.

 

(a)                                                         The Administrative
Agent shall have received executed counterparts of this Amendment from the
Company, the Guarantors, the Administrative Agent and the Required Lenders.

 

(b)                                                         The Administrative
Agent shall have received on behalf of the Lenders executing this Amendment by
the Effective Date,  an amendment fee  in connection with this Amendment equal
to twenty-five basis points (0.25%)  of such Lender’s Pro Rata Share of the
Borrowing Base in effect on the Effective Date.

 

5

--------------------------------------------------------------------------------


 

(c)                                                          The Administrative
Agent shall have received from the Company a certificate of each Loan Party
dated as of the Effective Date signed by a Responsible Officer of each such Loan
Party certifying and attaching:

 

(i)                                     resolutions of the board of directors of
the Company and members or the board of directors or similar governing body of
each Guarantor or its general partner, as applicable, authorizing this Amendment
and the transactions contemplated hereby, certified as of the Effective Date by
a Responsible Officer of such Person;

 

(ii)                                  the names and true signatures of the
officers of such Person authorized to execute, deliver and perform, as
applicable, this Amendment, and all other Loan Documents to be delivered by it
hereunder; and

 

(iii)                               the Organization Documents of each Loan
Party as in effect on the Effective Date.

 

(d)                                                         No Default, Event of
Default or other circumstance which has or could be reasonably expected to have
a Material Adverse Effect has occurred and is continuing.

 

(e)                                                          The Administrative
Agent shall have received all reasonable out-of-pocket fees, costs and expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment and related documents (including the reasonable fees, charges
and disbursements of counsel to the Administrative Agent) for which an invoice
has been delivered to Company at least one Business Day before the Effective
Date.

 

(f)                                                           The Administrative
Agent shall have received such other approvals, information, documents or
materials as the Administrative Agent or any Lender may request.

 

SECTION 7.                         Governing Law; Severability; Integration. 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  If any provision of this Amendment or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  This Amendment and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

SECTION 8.                         Execution in Counterparts.  This Amendment
may be executed by the parties hereto in several counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original and all of which when taken together shall constitute a single
document.

 

SECTION 9.                         Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns; provided, however, that (a) the
Company may not assign or transfer its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender; and (b)
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.8 of the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

SECTION 10.                  Miscellaneous.  (a) On and after the effectiveness
of this Amendment, each reference in each Loan Document to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended, waived or otherwise modified by this Amendment; (b) this Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement; and (c) a
facsimile signature of any party hereto shall be deemed to be an original
signature for purposes of this Amendment.

 

SECTION 11.                  ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

(Remainder of Page Left Intentionally Blank)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
effective as of the Effective Date.

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

Name:

Mark A. DePuy

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

Name:

Mark A. DePuy

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

By:  VENOCO, INC., its Manager

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

Name:

Mark A. DePuy

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

Name:

Mark A. DePuy

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

Name:

Mark A. DePuy

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

AGREED TO AND ACKNOWLEDGED THE FOREGOING:

 

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Phil Ballard

 

 

Phil Ballard, Managing Director

 

--------------------------------------------------------------------------------


 

AGREED TO THE FOREGOING:

 

 

 

 

LENDERS:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Alan Dawson

 

 

Alan Dawson, Director

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ George E. McKean

 

 

George E. McKean, Senior Vice President

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Raza Jafferi

 

 

Raza Jafferi, Vice President

 

 

 

 

RB INTERNATIONAL FINANCE (USA) LLC

 

 

 

By:

/s/ John A. Valiska

 

 

John A. Valiska, First Vice President

 

 

 

 

By:

/s/ Steven VanSteenbergen

 

 

Steven VanSteenbergen, Vice President

 

 

 

 

BOKF, NA dba BANK OF OKLAHOMA

 

 

 

By:

/s/ Eric R. Ernst

 

 

Eric R. Ernst, Senior Vice President

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kevin Donaldson

 

 

Kevin Donaldson, SVP

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Nupur Kumar

 

 

Nupur Kumar, Authorized Signatory

 

 

 

 

By:

/s/ Samuel Miller

 

 

Samuel Miller, Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.

 

 

 

By:

/s/ Aidan Lanigan

 

 

Aidan Lanigan, Senior Vice President

 

 

 

 

By:

/s/ Vaughn Buck

 

 

Vaughn Buck, Executive Vice President

 

 

 

 

ABN AMRO CAPITAL USA LLC

 

 

 

By:

/s/ Elizabeth Johnson

 

 

Elizabeth Johnson, Executive Director

 

 

 

 

By:

/s/ Darrel Holley

 

 

Darrell Holley, Managing Director

 

 

 

 

CIT FINANCE LLC, as Lender

 

 

 

By:

/s/ John Feeley

 

 

John Feeley, Director

 

--------------------------------------------------------------------------------